DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 07/09/2021 has been entered. Claim(s) 24 has/have been canceled. New claim(s) 27-30 has/have been added. Claim(s) 1-23 and 25-30 is/are pending. Claim 19 is identified as "Currently Amended." However, there are no markings to indicate any changes that have been made relative to the immediate prior version of the claim. Accordingly, claim 19 has been further discussed with the understanding no amendments have been made thereto. 

Objections Withdrawn
Replacement drawing sheets were received on 07/09/2021, and are acceptable. Objections to the specification and drawings have been withdrawn in view of the replacement drawing sheets and amendment(s) to the specification. 

Rejections Withdrawn
Rejections under 35 U.S.C. 112(b) not reproduced below have been withdrawn in view of the amendments to the claims. Applicant's arguments with respect to the prior art rejections made of record in the Office action mailed 04/13/2021 have been fully considered and are persuasive in view of Applicant's recently submitted priority claim(s). Therefore, these rejections have been 

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/412,229, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The '229 application fails to provide adequate support and/or enablement for at least the limitations "a plunger having a suction element configured to sealingly contact and hold the wearable microsensor patch" (claim 1); "wherein the suction element is configured to release the wearable microsensor patch while the adhesive substrate is adhered to the user's skin" (claim1); "an actuator positioned to hold the wearable microsensor patch;" (claim 18);" wherein the actuator is configured to release the wearable microsensor patch" (claim 18); "a plunger configured to grip the wearable analyte sensor patch" .

Claim Objections
Applicant is advised that should claim 29 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 19 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5 and claims dependent thereon, the relationship between "resting" and "loaded" configurations of claim 5 and the previously recited "loaded" and "release" modes are unclear. It is unclear if the configurations of claim 5 are interchangeable with the modes of claim 1, or these are distinct states, i.e., the applicator has a loaded mode and loaded configuration and a release mode and resting configuration. If the latter, the distinction between these configurations/modes is unclear. For the purpose of this Office action, claim 5 will be further discussed with the understanding the configurations and modes refer to the same state, i.e., "loaded configuration" and "loaded mode" are interchange terms, and "resting configuration" and "release mode" are also interchangeable.
Regarding claim 19 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the access opening" in the claim. For the purpose of this Office action, claim 19 will be further discussed with the understanding the above-noted limitation refers to "the opening" set forth in claim 18. Additionally, comparable to claim 5 above, the relationship between the configurations of claim 19 and the modes of claim 18 are unclear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0257687 A1 (Pushpala '687) in view of US 2015/0038897 A1 (Daddona), US 2017/0188912 A1 (Halac), and US 2015/0182725 A1 (Finger). 
Regarding claims 1, 3, 10, 15 and 16, Pushpala '687 teaches and/or suggests a health monitoring system, comprising: 
a reusable applicator (applicator system 180, ¶ [0031] where elements of the system 100, which includes applicator system 180, can be reusable) having a loaded mode for holding a wearable analyte sensor patch (microsensor patch 110 configured to sense analyte levels in a user's body) (loaded configuration) and a release mode for applying the wearable analyte sensor patch to a user (resting configuration), the reusable applicator including:
e.g., Figs. 15-20, opening in second applicator portion 82 into which patch 110 is loaded);
a plunger (plunger 84) configured to contact the wearable analyte sensor patch such that an adhesive substrate of the wearable sensor patch faces the access opening and at least one needle is spaced apart from the access opening (Fig. 16C), wherein the at least one needle is configured to extends the into the user's skin to access fluid of the user to detect at least one analyte in the fluid (¶ [0038] where microsensor patch 110 includes an array of filaments 117 located at the base surface thereof, which function to interface directly with a user in a transdermal manner in accessing interstitial fluid in order to sense at least one analyte characterizing the user's body chemistry); and
a user-activated trigger mechanism (rotatable component 83) configured to cause the plunger to push the wearable sensor patch toward the access opening and to drive the microneedles into the users skin when the reusable applicator transitions from the loaded mode to the release mode such that the at least one needle thereof extends the into the user's skin (¶ [0086] where pushing the rotatable component 83 releases the plunger 84 back to the resting configuration, thereby accelerating the microsensor 116 toward skin of the user during application of the microsensor patch on to the user; ¶ [0038]; etc.).
While Pushpala '687 illustrates the plunger is configured to contact a housing of the wearable analyte sensor patch (Fig. 16A), Pushpala '687 does not teach the plunger a coupling interface, such as a suction element, configured to contact and hold the wearable microsensor patch, or the coupling interface is configured to release the wearable sensor patch while the adhesive substrate is adhered to the user's skin. 
e.g., ¶ [0681] second portion 152af includes a plurality of adhesive dots 842 disposed on a distally-facing surface or edge of the second portion 152af to securely couple the adhesive patch), wherein the coupling interface is configured to release the wearable sensor patch while the adhesive substrate is adhered to the user's skin (¶ [0681] where the adhesive dots 842 can be configured to be strong enough to securely couple the adhesive patch 900af to the system 104af during storage and prior to deployment, but weak enough that the adhesive coupling between the adhesive patch 900af and the skin of the host overcomes the strength of the adhesive dots 842, so that, once the adhesive patch 900af is adhered to the skin of the host, the second portion 152af can be lifted off the applicator patch 900af). 
Daddona teaches and/or suggests a similar system comprising an applicator (applicator 100) comprising a plunger (134) having a coupling interface configured to contact and hold a backside (i.e., side opposing microneedles) of a wearable patch having an adhesive substrate (flexible body 132 retaining the microneedles 108; ¶ [0080] where the flexible body adheres to the skin) such that microneedles of the patch are positioned directly between the user's skin and the plunger when the plunger is pressed against the housing (¶ [0075] where the patch may be mounted on the surface 135 of the piston 134 via adhesive, which would require contact between the piston surface and patch, e.g., at least at attachment points 141; e.g., Fig. 2); and a user-activated trigger mechanism configured to cause the plunger to push the wearable sensor patch toward an access opening of the applicator to adhere the wearable patch to the user's skin when the reusable applicator transitions from a loaded mode to a release mode (release member 142). Accordingly, Daddona teaches/suggests the actuator/plunger as a suitable location/portion of the applicator for contacting and mounting/holding the patch prior to insertion thereof.

Pushpala '687 does not teach the coupling interface is a suction element. 
Finger teaches/suggests an application comprising a coupling interface including a suction element configured to sealingly contact and hold the wearable patch by drawing suction, wherein the suction element is configured to release the patch while the adhesive substrate thereof is adhered to a user (¶ [0051] where, during operation, suction is applied to tubule 36 so as to hold medicated-adhesive-patch 31B on support surface 37 until the suction is removed when medicated-adhesive-patch 31B is disposed and secured on the target tissue with adhesive). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pushpala '687 with the coupling interface comprising a suction element configured to sealingly contact and hold the wearable patch by drawing suction and configured to release the patch while the adhesive substrate is adhered to the user's skin as taught and/or suggested by Finger as is a simple substitution of one means/method for releasably holding the patch for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 2, Pushpala '687 as modified teaches and/or suggests the system further comprises the wearable microsensor patch (microsensor patch 110) including a patch assembly (first housing portion 191) having the adhesive substrate (adhesive substrate 91) and the microneedles (¶ [0070] microsensor positioned through microsensor opening 92 of the substrate 91); and a pod (second housing portion 196) configured to be releasably coupled to the patch assembly to establish electrical communication with the patch assembly (¶ [0069] where the first housing portion 191 and the second housing portion 196 are configured to mate with each other in a complementary manner to couple an electronics subsystem 120 to the microsensor 116 by way of the first housing portion 191; ¶¶ [0068]-[0069] where the above-noted modular arrangement allows one portion to be reusable and the other to be disposable, thereby indicating the above-noted coupling/mating is releasable to permit reuse of the reusable portion), wherein the pod includes a power supply (¶ [0051] battery 138) and an electronics module programmed to automatically analyze one or more signals from the patch assembly generated by detection of the at least one analyte (¶ [0043] electronics subsystem 120 including a microprocessor 113 interfacing with a signal conditioning module 122 to receive signals from the microsensor 116, convert them into digital signals and process the digital signals; ¶ [0071] where the second housing portion 196 is configured to house elements of the electronics subsystem 120 and to couple the electronics subsystem 120 to the microsensor 116 by way of the first housing portion 191).
Regarding claim 4, Pushpala '687 as modified teaches/suggests, when the reusable applicator is positioned against the user's skin, the trigger mechanism is configured to apply the microsensor patch in response to the user pressing on a backside of the reusable applicator (¶ [0086] where pushing of the rotatable component 83 of the patch applicator 180a releases the e.g., Fig. 16). 
Regarding claim 5, Pushpala '687 as modified teaches/suggests the trigger mechanism includes a ram-and-catch mechanism configured to move the actuator from the release mode to the loaded mode (¶ [0086] where the patch applicator 180a comprises a ram-and-catch mechanism, wherein twisting of a rotatable component 83 of the patch applicator 180a transitions a plunger 84 of the patch applicator 180a from a resting configuration 84a to a loaded configuration 84b), and a depressable component configured to be pressed upon by the user to release the actuator to move the actuator from the loaded mode to the release mode, thereby moving the microsensor patch toward the access opening (¶ [0086] where pushing of the rotatable component 83 of the patch applicator 180a releases the plunger 84 back to the resting configuration 84a, thereby accelerating the microsensor 116 toward skin of the user). 
Regarding claim 6, Pushpala '687 as modified teaches/suggests the depressable component rotates relative to a housing of the applicator to set a level of patch acceleration for applying the microsensor patch to the user (¶ [0086] where twisting of the rotatable component 83 transitions the plunger 84 along ramped surfaces 85 of the patch applicator 180a to the loaded configuration 84a, where the plunger 84 rests on triggers 86 of the patch applicator 180a, which is a mechanism described as providing adjustable acceleration levels, e.g., ¶ [00116] of specification as filed). 
Regarding claim 7, Pushpala '687 as modified teaches/suggests the plunger includes a spring that is compressed when the reusable applicator is in the loaded mode, wherein the reusable applicator is transitionable to the release mode to allow the compressed spring to bias the microsensor patch toward the user's skin (¶ [0087]). 
Regarding claim 8, Pushpala '687 as modified teaches/suggests the system comprises an adjuster operable to set an acceleration profile for accelerating the microsensor patch toward the user's skin (¶ [0086] where twisting of the rotatable component 83 transitions the plunger 84 along ramped surfaces 85 of the patch applicator 180a to the loaded configuration 84a, where the plunger 84 rests on triggers 86 of the patch applicator 180a, which is a mechanism described as providing adjustable acceleration levels, e.g., ¶ [00116] of specification as filed).
Regarding claim 11, Pushpala '687 as modified teaches/suggests the plunger accelerates the wearable microsensor patch toward the user's skin to cause sensing regions of the microneedles to access the interstitial fluid (e.g., ¶ [0099] accelerating the second housing portion toward skin of the user S220, thereby delivering sensing regions of the microsensor into interstitial fluid of the user). 
Regarding claim 12, Pushpala '687 as modified teaches/suggests does not expressly teach the reusable applicator is configured to be held against the user's skin while inserting the microneedles into the user's skin. Daddona teaches/suggests a comparable system comprising an applicator configured to be against the user's skin while inserting the microneedles into the user's skin (e.g., Fig. 2, where the applicator is placed on impact plane 106, which is the skin surface, ¶ [0054]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Pushpala '687 with the reusable applicator being configured to be held against the user's skin while inserting the microneedles into the user's skin as taught/suggested by Daddona in order to provide more stability during insertion by a providing a surface on which to place the applicator. 
Regarding claim 13, Pushpala '687 as modified teaches/suggests the user-activated trigger mechanism is spring-loaded to bias the wearable microsensor patch toward the user's skin upon activation (¶ [0086]). 
Regarding claim 14, Pushpala '687 as modified teaches/suggests the reusable applicator includes a lower housing surrounding the plunger; and an upper housing coupled to the lower housing and upon which a user applies a compressive force to trigger the trigger mechanism (e.g., Figs. 16-17, bottom portion surrounding plunger 84 and rotatable or translating component 83, 88, which the user pushes to release the plunger, as described in ¶¶ [0086]-[0087]). 
Regarding claim 17, Pushpala '687 as modified teaches and/or suggests the system further comprises a base station (base station 5) configured to receive the reusable applicator (Fig. 18B) and to charge a power source of the wearable microsensor patch (¶ [0089] where the base station 5 can facilitate charging of a battery of the microsensor patch 110).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pushpala '687 in view of Daddona, Halac and Finger as applied to claim(s) 8 above; or alternatively, over Pushpala '687 in view of Daddona, Halac and Finger as applied to claim(s) 1 above, and further in view of US 2008/0114280 A1 (Stafford). 
Regarding claim 9, Pushpala '687 as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach/suggest the reusable applicator is configured to move the microsensor patch at speed in a range of 3 m/sec to 15 m/sec at which the microsensor patch contacts the user's skin. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to further modify the system of Pushpala '687 to be operable in the claimed speed range because Applicant has not 
Alternatively/Additionally, Stafford teaches/suggests an applicator configured to insert a microsensor within a range of speeds at which the microsensor patch contacts the user's skin. Stafford suggests the low and high ends of this range provide qualities that can be optimized. Specifically, Stafford discloses too high of a speed results in trauma, while a speed too low is not sufficient for patients with higher skin thickness and/or skin density, indicating it is desirable for a user to be able to select within a range to accommodate these factors (¶ [0004]). Since Stafford teaches the upper and lower speed limits provides a quality which can be optimized, as noted above, the specific claimed speed range would have been obvious because it has been held that the discovery of optimum or workable ranges by routine experimentation is not inventive. See MPEP 2144.05(II).

Claims 18-21, 23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pushpala '687 in view of Daddona and Halac. 
Regarding claim 18, Pushpala '687 teaches and/or suggests a health monitoring system, comprising: 
a reusable applicator (applicator system 180, ¶ [0031] where elements of the system 100, which includes applicator system 180, can be reusable) having a loaded mode for retaining a 
an opening (e.g., Figs. 15-20, opening in second applicator portion 82 into which patch 110 is loaded); 
an actuator (plunger 84) positioned to contact the wearable microsensor patch such that an adhesive substrate and microneedies of the wearable microsensor patch face the opening (Fig. 16C), and
a trigger mechanism (rotatable component 83) configured to cause the actuator to move the microneedies into the user's skin such that the microneedles extend into the user's skin for detecting at least one analyte in interstitial fluid when the reusable applicator transitions from the loaded mode to the release mode (¶ [0086] where pushing the rotatable component 83 releases the plunger 84 back to the resting configuration, thereby accelerating the microsensor 116 toward skin of the user during application of the microsensor patch on to the user; ¶ [0038]; etc.).
Pushpala '687 does not teach the plunger is configured to hold the wearable analyte sensor patch, or the reusable applicator is configured to release the wearable sensor patch after the adhesive substrate is adhered to the user's epidermis.
Halac teaches/suggests a system comprising an applicator configured to hold a wearable analyte sensor patch (e.g., ¶ [0681] second portion 152af includes a plurality of adhesive dots 842 disposed on a distally-facing surface or edge of the second portion 152af to securely couple the adhesive patch), wherein the applicator is configured to release the wearable sensor patch after the adhesive substrate is adhered to the user's epidermis (¶ [0681] where the adhesive dots 842 can be configured to be strong enough to securely couple the adhesive patch 900af to the system 104af 
Daddona teaches and/or suggests a similar system comprising an applicator (applicator 100) comprising a plunger (134) configured to hold a wearable patch having an adhesive substrate (flexible body 132 retaining the microneedles 108; ¶ [0080] where the flexible body adheres to the skin) when the plunger is moved into contact with the housing (¶ [0075] where the patch may be mounted on the surface 135 of the piston 134 via adhesive, which would require contact between the piston surface and patch, e.g., at least at attachment points 141); and a user-activated trigger mechanism configured to cause the plunger to push the wearable sensor patch toward an access opening of the applicator to adhere the wearable patch to the user's skin when the reusable applicator transitions from a loaded mode to a release mode (release member 142). Accordingly, Daddona teaches/suggests the actuator/plunger as a suitable location/portion of the applicator for contacting and mounting/adhering the patch prior to insertion thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pushpala '687 with the actuator being configured to hold the wearable analyte sensor patch as taught/suggested by Daddona in order to maintain a desired alignment of the wearable patch (Daddona, ¶ [0098]) and/or secure the wearable patch (Halac, ¶ [0681]) prior to insertion thereof, and with the reusable applicator being configured to release the wearable sensor patch after the adhesive substrate is adhered to the user's epidermis as taught/suggested by Halac in order to permit the applicator to be easily lifted off the skin of the host and removed after patch application (Halac, ¶ [0679]). 
Regarding claim 19, Pushpala '687 as modified teaches/suggests the trigger mechanism includes a ram-and-catch mechanism configured to move the actuator from the release mode to the loaded mode (¶ [0086] where the patch applicator 180a comprises a ram-and-catch mechanism, wherein twisting of a rotatable component 83 of the patch applicator 180a transitions a plunger 84 of the patch applicator 180a from a resting configuration 84a to a loaded configuration 84b), and a depressable component configured to be pressed upon by the user to release the actuator to move the actuator from the loaded mode to the release mode, thereby moving the microsensor patch toward the access opening (¶ [0086] where pushing of the rotatable component 83 of the patch applicator 180a releases the plunger 84 back to the resting configuration 84a, thereby accelerating the microsensor 116 toward skin of the user). 
Regarding claim 20, Pushpala '687 as modified teaches/suggests the depressable component rotates relative to a housing of the applicator to set a level of patch acceleration for applying the microsensor patch to the user (¶ [0086] where twisting of the rotatable component 83 transitions the plunger 84 along ramped surfaces 85 of the patch applicator 180a to the loaded configuration 84a, where the plunger 84 rests on triggers 86 of the patch applicator 180a, which is a mechanism described as providing adjustable acceleration levels, e.g., ¶ [00116] of specification as filed). 
Regarding claim 21, Pushpala '687 as modified teaches/suggests the actuator includes a plunger (plunger 84). 
Regarding claim 23, Pushpala '687 as modified teaches/suggests, when the reusable applicator is positioned against the user's skin, the trigger mechanism is configured to apply the microsensor patch in response to the user pressing on a backside of the reusable applicator (¶ [0086] where pushing of the rotatable component 83 of the patch applicator 180a releases the e.g., Fig. 16). 
Regarding claim 25, Pushpala '687 as modified teaches and/or suggests the system further comprises the wearable microsensor patch (microsensor patch 110) including a patch assembly (first housing portion 191) having the adhesive substrate (adhesive substrate 91) and the microneedles (¶ [0070] microsensor positioned through microsensor opening 92 of the substrate 91); and a pod (second housing portion 196) configured to be releasably coupled to the patch assembly to establish electrical communication with the patch assembly (¶ [0069] where the first housing portion 191 and the second housing portion 196 are configured to mate with each other in a complementary manner to couple an electronics subsystem 120 to the microsensor 116 by way of the first housing portion 191; ¶¶ [0068]-[0069] where the above-noted modular arrangement allows one portion to be reusable and the other to be disposable, thereby indicating the above-noted coupling/mating is releasable to permit reuse of the reusable portion), wherein the pod includes an electronics module programmed to automatically analyze one or more signals from the patch assembly generated by detection of the at least one analyte (¶ [0043] electronics subsystem 120 including a microprocessor 113 interfacing with a signal conditioning module 122 to receive signals from the microsensor 116, convert them into digital signals and process the digital signals; ¶ [0071] where the second housing portion 196 is configured to house elements of the electronics subsystem 120 and to couple the electronics subsystem 120 to the microsensor 116 by way of the first housing portion 191).
Regarding claim 26, Pushpala '687 as modified teaches and/or suggests the system further comprises a base station (base station 5) configured to receive the reusable applicator (Fig. 18B) 
Regarding claims 27, 29 and 30, Pushpala '687 teaches and/or suggests a health monitoring system, comprising: 
a reusable applicator (applicator system 180, ¶ [0031] where elements of the system 100, which includes applicator system 180, can be reusable) having a loaded mode for holding a wearable analyte sensor patch (microsensor patch 110 configured to sense analyte levels in a user's body) (loaded configuration) and a release mode for applying the wearable analyte sensor patch to a user (resting configuration), the reusable applicator including:
an access opening (e.g., Figs. 15-20, opening in second applicator portion 82 into which patch 110 is loaded);
a plunger (plunger 84) configured to be positioned relative to the wearable analyte sensor patch such that an adhesive substrate of the wearable sensor patch faces the access opening and at least one needle is spaced apart from the access opening (Fig. 16C), wherein the at least one needle is configured to extends the into the user's skin to access fluid of the user to detect at least one analyte in the fluid (¶ [0038] where microsensor patch 110 includes an array of filaments 117 located at the base surface thereof, which function to interface directly with a user in a transdermal manner in accessing interstitial fluid in order to sense at least one analyte characterizing the user's body chemistry); and
a user-activated trigger mechanism (rotatable component 83) configured to cause the plunger to push the wearable sensor patch toward the access opening to adhere adhesive substrate of the wearable sensor patch to the user's skin when the reusable applicator transitions from the loaded mode to the release mode such that the at least one needle thereof extends the into etc.).
While Pushpala '687 illustrates the plunger is configured to contact a housing of the wearable analyte sensor patch (Fig. 16A), Pushpala '687 does not teach the plunger is configured to grip the wearable analyte sensor patch, or the reusable applicator is configured to release the wearable sensor patch while the adhesive substrate is adhered to the user's skin. 
Halac teaches/suggests a system comprising an applicator configured to grip a wearable analyte sensor patch (e.g., ¶ [0681] second portion 152af includes a plurality of adhesive dots 842 disposed on a distally-facing surface or edge of the second portion 152af to securely couple the adhesive patch), wherein the applicator is configured to release the wearable sensor patch while the adhesive substrate is adhered to the user's skin (¶ [0681] where the adhesive dots 842 can be configured to be strong enough to securely couple the adhesive patch 900af to the system 104af during storage and prior to deployment, but weak enough that the adhesive coupling between the adhesive patch 900af and the skin of the host overcomes the strength of the adhesive dots 842, so that, once the adhesive patch 900af is adhered to the skin of the host, the second portion 152af can be lifted off the applicator patch 900af). 
Daddona teaches and/or suggests a similar system comprising an applicator (applicator 100) comprising a plunger (134) configured to grip a wearable patch having an adhesive substrate (flexible body 132 retaining the microneedles 108; ¶ [0080] where the flexible body adheres to the skin) when the plunger is moved into contact with the housing (¶ [0075] where the patch may be mounted on the surface 135 of the piston 134 via adhesive, which would require contact between the piston surface and patch, e.g., at least at attachment points 141); and a user-activated trigger 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pushpala '687 with the plunger being configured to grip the wearable analyte sensor patch when the plunger is moved into contact with the housing as taught/suggested by Daddona in order to maintain a desired alignment of the wearable patch (Daddona, ¶ [0098]) and/or secure the wearable patch (Halac, ¶ [0681]) prior to insertion thereof, and with the reusable applicator being configured to release the wearable sensor patch while the adhesive substrate is adhered to the user's skin as taught/suggested by Halac in order to permit the applicator to be easily lifted off the skin of the host and removed after patch application (Halac, ¶ [0679]). 
Regarding claim 28, Pushpala '687 as modified teaches and/or suggests the system further comprises a coil spring that is compressed when the reusable applicator is moved toward the loaded mode and holds the wearable sensor patch (e.g., ¶ [0087]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pushpala '687 in view of Daddona and Halac as applied to claim(s) 18 above, and further in view of Finger. 
Regarding claim 22, Pushpala '687 as modified teaches/suggests the limitations of claim 18, as discussed above, but does not teach the reusable applicator is configured to create suction sufficient to hold the wearable microsensor patch.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pushpala '687 with the reusable applicator being configured to create suction sufficient to hold the wearable microsensor patch as taught/suggested by Finger as is a simple substitution of one means/method for releasably holding the patch for another to yield no more than predictable results. See MPEP 2143(I)(B).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 18 and 27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 3 of copending Application No. 16/791,518 in view of Pushpala '687 in view of Daddona and Halac. 
Claim 8 of the '518 application recites each element of claims 1, 18 and 27 of the present application with the exception of the applicator comprising, or the interface being part of, an . 
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
The prior art of record teaches/suggests the limitations of each pending claim, as noted above. However, the prior art of record does not teach, e.g., with respect to pending claim 1, in combination with the currently recited elements, a coupling interface including the recited suction element and a venting channel configured to facilitate release of the microsensor patch from the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached on Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Meredith Weare/Primary Examiner, Art Unit 3791